DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 lines 2-33, it is unclear how to determine a full navigation solution by applying “a” single difference between the pseudorange measurements. A plurality of single differences would appear to be required. 

Regarding claim 1 line 4, the scope of “perform innovation sequence monitoring” cannot be clearly determined. The innovation sequence monitoring has not been recited as connected or related to the previous step of processing pseudorange measurements, so it is unclear what the innovation sequence monitoring is performed on or with.
According to the specification, innovation monitoring could be performed on the full navigation solution, or on the single differences (paras. [0011], [0027]-[0028]), or on “calculated innovations or measurement residuals” (para. [0025]). Para. [0024] teaches that an innovation comprises a residual, and para. [0025] teaches that innovation sequence monitoring refers to applying statistical tests to innovations. Examiner would recommend amending the claim to recite the relationship between the innovation sequence monitoring and the step of processing pseudorange measurements to determine a full navigation solution. 

Regarding claim 1 lines 6-7, as above, it is unclear how a full navigation solution can be determined by applying “a” single difference between the pseudorange measurements. A plurality of single differences would appear to be required.

Regarding claim 1 lines 7-8, it is unclear how a result of the innovation sequence monitoring can be applied to the set of navigation sub-solutions. Para. [0025] teaches that the results of innovation sequence monitoring are used to identify and exclude faulty measurements. However, once a navigation sub-solution is determined, it is unclear what it would mean to exclude a faulty measurement from said sub-solution. A 

Regarding claim 1 lines 9-10, it is unclear what is meant by “protection levels of quantities of navigation information”. Is the navigation information one or more of the navigation solutions previously recited?

Regarding claim 1 lines 11-12, it is unclear what is meant by “dependence among the full navigation solution and the set of navigation sub-solutions”.

Regarding claim 2, it is unclear what the pseudorange measurement is excluded from.

Regarding claim 4 lines 5-6, it is unclear what is meant by “applying the single difference between the pseudorange measurements in the subset”. Is a navigation solution being determined?

Regarding claims 4-6, it is unclear what exactly is being done to process the subset of pseudoranges. It appears that, among the pseudoranges used to determine the full-navigation solution, each is excluded in turn to form the subset (or sub-subset). However there does not appear to be any use of the innovation sequence monitoring in these steps. Claims 4-6 appear to merely recite conventional solution separation, wherein each measurement is excluded in turn and a sub-solution (or sub-sub-solution) 

Regarding claim 5 line 3, “the subset” lacks clear antecedent basis. Claim 4 provides basis for a plurality of subsets; it is unclear which one is referred to in claim 5.

Regarding claim 5 lines 5-6, it is unclear what is meant by “applying the single difference between the pseudorange measurements in the sub-subset”. Is a navigation solution being determined?

Regarding claim 6, it is unclear what the pseudorange measurements are being excluded from.

Regarding claim 7, it is unclear what the “residual” comprises. What is it a residual of?

Claim 9 recites similar language as claim 1 and is rejected as indefinite for the same reasons.



Further regarding claim 9, the claim generically recites “transmitters”, “identify a plurality of measurements associated with the plurality of transmitters”, “process the plurality of measurements to determine a full solutions”, “process a subset of the plurality of measurements to determine a set of sub-solutions”, and “computer protection levels of quantities of information”. It is unclear what it means to “identify” a plurality of measurements “associated with” the transmitters, what types of “transmitters” are meant, what the “measurements” comprise, what a “full solution” or “sub-solution” based on said measurements comprises, and what the “quantities of information” comprise. The broad language makes it unclear what species of transmitters, measurements, solutions, and information are included in the scope of the claim, and the scope of the claim cannot be clearly determined.
 
Regarding claim 10, the language suggests that not all measurements of the plurality of measurements are used to determine the full solution. However, in claim 9 all of the plurality of measurements appear to be used to determine the full solution, and the specification does not describe a full solution as being determined without all of the measurements. The scope of the claim is unclear.


 
Claims 12-14 recite the same language as claims 4-6 and are rejected as indefinite for the same reasons.

Regarding claim 18 line 5, it is unclear what it means to “identify” a plurality of pseudorange measurements.

Regarding claim 18 line 4, it is unclear how a navigation system can comprise “a processing unit operatively coupled to the navigation system”. Examiner recommends replacing “navigation system” with “at least one GNSS receiver”. In lines 7-11, it is unclear how to determine a full solution or sub-solution by applying “a” single difference between the pseudorange measurements. A plurality of single differences would appear to be required. Regarding lines 14-15, it is unclear how a result of the innovation sequence monitoring can be applied to the full solution and set of sub-solutions. Para. [0025] teaches that the results of innovation sequence monitoring are used to identify and exclude faulty measurements. However, once a navigation solution sub-solution is determined, it is unclear what it would mean to exclude a faulty measurement from said solution or sub-solution. A faulty measurement would appear to be excluded from a set/subset of measurements, not from a solution.



Regarding claim 20, the language is rejected as indefinite for the same reasons discussed above with respect to claim 4.

The remaining claims are dependent. For purposes of art rejection, the claims are interpreted as best understood in light of the specification.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1 – Statutory Category
	Claim 1 recites a method and is therefore a process.

	Step 2A, Prong One – Recitation of a Judicial Exception
	Claim 1 recites:
- processing pseudorange measurements to determine a full navigation solution by applying a single difference between the pseudorange measurements; 
- performing innovation sequence monitoring; 

- providing faults detection and computing protection levels of quantities of navigation information based on a full navigation solution estimate, navigation sub- solution estimates, dependence among the full navigation solution and the set of navigation sub-solutions, and probabilities of missed detection and false alert.

	These steps fall within the mathematical concept grouping of abstract ideas enumerated in the 2019 PEG. Claim 1 therefore recites an abstract idea. 

	Step 2A, Prong Two – Practical Application
	Claim 1 does not recite any additional elements that would integrate the judicial exception into a practical application of the exception.
	
 	Step 2B – Inventive Concept
	Claim 1 does not recite any additional elements that would amount to significantly more than the abstract idea itself, i.e. they do not amount to an inventive concept. Claim 1 is therefore not patent eligible.



Claims 9-17 differ from claims 1-8 in reciting a “navigation system” comprising “at least one receiver configured to receive a plurality of signals transmitted from a plurality of transmitters” and “a processing unit operatively coupled to the navigation system, the processor configured to identify a plurality of measurements associated with the plurality of transmitters”. 
However the “at least one receiver” and “processing unit” are recited as generic computer equipment performing the generic computer function of receiving data. While the preamble recites a “navigation system”, there is no indication that the received signals are related to navigation in any way, or that the “identified measurements“ are measurements of said signals, or that said measurements could be used in navigation. Lines 7-8 recite “process the plurality of measurements to determine a full solution”, but there is no indication that the solution is a navigation solution. 
The “at least one receiver” and “processing unit” therefore do not integrate the judicial exception into a practical application or add significantly more. The “navigation system” recited in the preamble merely serves to generally link the use of the judicial exception to a particular technological environment or field of use without integrating the judicial exception into a practical application or adding significantly more.

Claim Rejections - 35 USC § 102
PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milyutin (US 2011/0115669, cited on IDS).

Regarding claim 18, Milyutin, as best understood, appears to teach a navigation system comprising: 
at least one global navigation satellite system (GNSS) receiver configured to receive a plurality of signals transmitted from a plurality of GNSS satellites (“navigation receiver” para. [0175]); and 
a processing unit operatively coupled to the receiver (Fig. 9; para. [0175]), the processor configured to identify a plurality of pseudorange measurements associated 
process the plurality of pseudorange measurements to determine a full solution by applying a single difference between the plurality of measurements (102, 104, Fig. 1); 
process a subset of the plurality of measurements to determine a set of sub-solutions by applying a single difference between the subset of the plurality of measurements (114, 116, 120; para. [0051]; claim 7); 
perform innovation sequence monitoring on one or more of the full solution and the set of sub-solutions (106-110, 114, Fig. 1); and 
apply a result of the innovation sequence monitoring to the full solution and the set of sub-solutions (para. [0052]; 120, Fig. 1).  

Regarding claim 19, Milyutin teaches that innovation sequence monitoring comprises excluding a pseudorange measurement that fails one or more associated single difference statistical tests (106-110, 114; paras. [0043]-[0051]).  

Regarding claim 20, Milyutin teaches that the executable instructions that direct the processing unit to process the subset of the plurality of measurements further direct the processing unit to:21Docket No. H217433-5472 exclude a pseudorange measurement used to determine the full-navigation solution to form the subset; apply the single difference between the pseudorange measurements in the subset; and process additional subsets of pseudoranges measurements for each remaining combination of pseudorange .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Milyutin (US 2011/0115669, cited on IDS) in view of Vanderwerf (US 20090150074 A1, cited on IDS).

Regarding claim 1, Milyutin, as best understood, appears to teach a method comprising: 
processing pseudorange measurements to determine a full navigation solution by applying a single difference between the pseudorange measurements (102, 104, Fig. 1);
 performing innovation sequence monitoring (106-110, 114, Fig. 1); 
processing a subset of the pseudorange measurements to determine a set of navigation sub-solutions by applying a single difference between the pseudorange 
providing faults detection (114).
Milyutin does not teach computing protection levels of quantities of navigation information based on a full navigation solution estimate, navigation sub-solution estimates, dependence among the full navigation solution and the set of navigation sub-solutions, and probabilities of missed detection and false alert.
Vanderwerf, in analogous art, teaches computing protection levels of quantities of navigation information based on a full navigation solution estimate, navigation sub-solution estimates, dependence among the full navigation solution and the set of navigation sub-solutions, and probabilities of missed detection and false alert (paras. [0064], [0072], [0081-0083], [0094]).
It would have been obvious to modify Milyutin by computing protection levels in order to determine a reliable limit on the navigation solution error.

Regarding claim 9, in addition to what has already been discussed with respect to claim 1 above, Milyutin teaches at least one receiver configured to receive a plurality of signals transmitted from a plurality of transmitters (“navigation receiver” para. [0175]), and a processing unit operatively coupled to the receiver (Fig. 9; para. [0175]), the processor configured to identify a plurality of measurements associated with the plurality of transmitters (para. [0038]).



Regarding claims 3 and 11, Milyutin teaches that the statistical test is at least a Chi-squared test (paras. [0120]-[0124]).  

Regarding claims 4 and 12, Milyutin teaches that processing the subset of pseudorange measurements comprises: excluding a pseudorange measurement used to determine the full-navigation solution to form the subset; applying the single difference between the pseudorange measurements in the subset; and processing additional subsets of pseudoranges measurements for each remaining combination of pseudorange measurements having one excluded pseudorange measurement (para. [0051] and claim 7).  

Regarding claims 5 and 13, Milyutin does not teach processing sub-subsets as claimed. However Vanderwerf teaches processing sub-subsets in para. [0064] (“sub-sub-solutions”). Each of Vanderwerf’s sub-sub-solutions excludes two measurements. It would have been obvious to further modify Milyutin in view of Vanderwerf in order to detect more than one anomalous measurement.



Regarding claims 7 and 15, Milyutin teaches that performing innovation sequence monitoring comprises calculating a residual using a statistical filter (104-106).  

Regarding claims 8 and 16, Milyutin teaches that the statistical filter is at least a Kalman filter (para. [0029]).

Regarding claim 17, Milyutin teaches that the measurements are pseudorange measurements (para. [0038]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Young (US 7,219,013) teaches processing pseudorange measurements to determine a full navigation solution (202 and 206, Fig. 2), processing a subset of the pseudorange measurements to determine a set of navigation sub-solutions (203...204, 
Ford (US 6,664,923) teaches processing pseudorange measurements to determine a full navigation solution by applying a single difference between the pseudorange measurements (5:53-60), based on “innovations” (single difference residuals, 6:6-15, 7:46-50).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CASSI J GALT/Primary Examiner, Art Unit 3648